In an action to recover damages for wrongful interference with a contractual obligation, plaintiffs appeal from an order of the Supreme Court, Suffolk County, dated December 23, 1975, which granted defendants’ motion to preclude them from offering evidence as to any matter demanded in Item No. 8 of the defendants’ demand for a bill of particulars. Order modified, in the interests of justice and in the exercise of discretion, by adding to the decretal provision thereof the following: "unless plaintiffs serve a supplemental bill of particulars upon the defendants in response to item 8 of their demand, in which event the motion is denied”. As so modified, order affirmed, without costs or disbursements. The plaintiffs’ time to serve the supplemental bill of particulars is extended until 20 days after service upon them of a copy of the order to be entered hereon. In our opinion, the modification will serve the interests of justice. Hopkins, Acting P. J., Martuscello, Cohalan, Damiani and Shapiro, JJ., concur.